Order entered December 23, 2019




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                    No. 05-19-00651-CV

               ANDREW WHITE AND CHELSEA BALESTRA, Appellants

                                            V.

                             NHI-REIT OF AXEL, LLC, Appellee

                         On Appeal from the 95th District Court
                                 Dallas County, Texas
                          Trial Court Cause No. DC-18-07841

                                        ORDER
       Before the Court is appellants’ counsel’s December 18, 2019 motion to withdraw. We

GRANT the motion and DIRECT the Clerk of the Court to remove the law firm of Reed Smith,

LLP and its attorneys as counsel for appellants. All future communications with appellants

should be directed to

       Andrew White
       1113 Lake Whitney Drive
       Wylie, Texas 75098
       (917) 825-1308

       and

       Chelsea Balestra
       2425 Victory Ave.
       Dallas, Texas 75219
       (972) 754-3009.
       We note that in the motion to withdraw, counsel informs us that White has filed for

bankruptcy. Pursuant to Texas Rule of Appellate Procedure 8.2, further action in this cause is

automatically suspended. See TEX. R. APP. P. 8.2. Accordingly, for administrative purposes, this

cause is ABATED and treated as a closed case. It may be reinstated on motion by any party

showing, in accordance with rule of appellate procedure 8.3, that the appeal is permitted by

federal law or the bankruptcy court. See id. 8.3.


                                                    /s/    ROBERT D. BURNS, III
                                                           CHIEF JUSTICE